Citation Nr: 0727958	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  03-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for musculoskeletal 
cervical strain (cervical spine disability), currently 
evaluated as 20 percent disabling.

[A separate remand is being simultaneously issued in regard 
to the veteran's claim.]



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.


VACATUR

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The Board denied the veteran's claim in a February 7, 2006 
decision.  Prior to that decision, the veteran had provided 
notification in December 2005 that he sought a hearing and 
was changing representatives, but this information was not 
associated with the claims file until after the Board's 
decision.

In response to the Board's decision, the veteran pursued both 
an appeal with the United States Court of Appeals for 
Veterans Claims (Court) and a motion to vacate the Board's 
decision.  In February 2007, the Board notified the veteran 
that it lacked jurisdiction to vacate its February 2006 
decision in view of the pending Court appeal, but it would 
proceed expeditiously with vacatur and de novo review once 
jurisdiction was transferred to the Board, citing to the 
December 2005 documentation.

Subsequently, in March 2007, the VA General Counsel moved to 
remand the Board's decision, in view of the language from the 
February 2007 Board notification that it was inclined to 
grant reconsideration.  The Court granted this motion to 
remand this case back to the Board in April 2007.

For the reasons stated above (e.g., the documentation dated 
in December 2005), and in view of the Court's action, the 
Board's February 2006 decision is being vacated.  A separate 
remand is being issued simultaneously, and that remand will 
be entered as if the February 2006 Board decision had never 
been issued.  


ORDER

The Board's February 7, 2006 decision in the above-captioned 
appeal is vacated.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


